WEBSTER, J.,
concurring in result.
It does not appear that the state ever presented to the trial court the issue it asks us to resolve by its petitions for writs of certiorari. Accordingly, it seems to me that the state is not entitled to seek the extraordinary remedy of certiorari. See, e.g., North Broward Hosp. Dist. v. Judson, 439 So.2d 946 (Fla. 4th DCA 1983); Danieli Corp. v. Russo, 329 So.2d 426 (Fla. 4th DCA 1976); 3 Fla. Jur.2d Appellate Review § 497 (1997). I would deny all of the petitions' on this basis, making it unnecessary to reach the mootness question.